DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment for claims 1, 17, and 24 was given in a telephone interview with Steven Fischman (34,594) on 12/8/2020. The amendment to claim 3 is a formal matter not affecting the scope.

The application has been amended as follows: 

1. (Currently Amended) A method for managing data flows in a switch connected in a network, the method comprising:
	monitoring a set of data flows traversing the switch for compliance with a predetermined resource-usage policy;
	in response to detection of a non-compliant data flow, mirroring a set of data packets of that flow by generating respective mirror packets, and sending the mirror packets to a mirror port of the switch;
	using the mirror packets sent to the mirror port to construct a non-compliance notification for the non-compliant flow at line speed, said non-compliance notification comprising at least one routable data packet including an identifier flag indicative of the non-compliance notification, said routable data packet produced from a mirror packet of the mirror packets by:
	interchanging a source address and a destination address in the mirror packet; and
	setting said identifier flag indicative of the non-compliance notification; and


3. (Currently Amended) The method as claimed in claim [[2]]1 wherein said resource-usage policy defines, for each of a plurality of subsets of said set of data flows, at least one resource-usage limit for that subset, said limit being less than a maximum permitted value for that subset.  

17. (Currently Amended) A switch having a plurality of ports for connection in a network, the switch comprising:
a memory storage device for storing program instructions in a non-transitory media;
one or more hardware processors communicatively coupled to said memory storage device, the one or more hardware processors running the program instructions for configuring the one or more hardware processors to:	
monitor a set of data flows traversing the switch for compliance with a predetermined resource-usage policy;
	in response , mirror by mirroring a set of data packets of that data flow by generating respective mirror packets and send the mirror packets to a mirror port of the switch; and
	use the mirror packets of the mirror packets sent to the mirror port to construct a non-compliance notification for the non-compliant data flow at line speed, said non-compliance notification comprising at least one routable data packet including an identifier flag indicative of the non-compliance notification, said routable data packet produced from a mirror packet of the mirror packets by:
	interchanging a source address and a destination address in the mirror packet; and
	setting said identifier flag indicative of the non-compliance notification, and to send the routable data packet into the network before occurrence of congestion due to the non-compliant flow as defined by the resource-usage policy.

24. (Currently Amended) A network having a plurality of switches for communicating data flows between source and destination nodes, connected in the network, for said flows, wherein each switch comprises a switch having a plurality of ports for connection in the network, the switch comprising:
a memory storage device for storing program instructions in a non-transitory media;

	monitor a set of data flows traversing the switch for compliance with a predetermined resource-usage policy;
	 in response to detection of a non-compliant data flow, mirror by mirroring a set of data packets of that flow by generating respective mirror packets and send the mirror packets to a mirror port of the switch; and
	use the mirror packets sent to the mirror port to construct a non-compliance notification for the non-compliant flow at line speed, said non-compliance notification comprising at least one routable data packet including an identifier flag indicative of the non-compliance notification, said routable data packet produced from a mirror packet of the mirror packets by:
	interchanging a source address and a destination address in the mirror packet; and
	setting said identifier flag indicative of the non-compliance notification, and to 
send the routable data packet into the network before occurrence of congestion due to the non-compliant flow as defined by the resource-usage policy.

25. (Currently Amended) A network comprising a plurality of edge nodes and a plurality of switches for communicating data flows between the edge nodes, wherein:
	each switch having a plurality of ports for connection in the network, the switch further comprising:
	one or more hardware processors configured to: to monitor a set of data flows traversing the switch for compliance with a predetermined resource-usage policy , said predetermined resource-usage policy defined such that the switch is operable to send a non-compliance notification before occurrence of congestion due to a non-compliant data flow;
	 in response to detection of the non-compliant data flow, mirror by mirroring a set of data packets of the non-compliant data flow by generating respective mirror packets and send the mirror packets to a mirror port of the switch; and
	use the mirror packets sent to the mirror port to construct said non-compliance notification for the non-compliant data flow at line speed, and to send the non-compliance notification into the network, said non-compliance notification comprising at least one routable data packet constructed at line speed including an identifier indicative of the non-compliance notification and said one or more 
	at each edge node, in response to receipt from a switch of a non-compliance notification for  the non-compliant data flow, one or more hardware processors configured  to adapt the non-compliant data flow to inhibit non-compliance with the resource-usage policy of the switch.

Allowable Subject Matter
Claims 1, 3-5, 7-8, 10-14, 16-17, 19-20, 22, 24-25, 29-31 are allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MOO JEONG/
Primary Examiner, Art Unit 2473
1/17/2021